Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 6-14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nobuhiro (JP H06290800A with machine translation).
Regarding claims 6 and 13, Nobuhiro discloses a method of purging a fuel processing assembly, comprising: 
detecting, via a purge valve assembly, when power to a fuel processing assembly is interrupted (see paragraph 6 which discloses that a replacement gas valve 7, 12 are opened when a loss of power occurs/is detected), the fuel processing assembly configured to receive a feed stream and produce a product hydrogen stream from the feed stream (see paragraph 2 which discloses a reformer which feeds hydrogen to a fuel cell); and 
flowing, via the purge valve assembly (such as through valve 12), at least one pressurized gas (replacement gas, see paragraph 3) from a pressured gas assembly (16) to the fuel processing assembly (see Drawing 2 which illustrates a replacement gas flowing through conduit 11 to the reformer 2) in response to detecting that the power to the fuel processing assembly is interrupted (as described in paragraph 3), the pressured gas assembly being in fluid communication with the fuel processing assembly (via conduit 11).  
Regarding claim 7, Nobuhiro further discloses flowing the at least one pressurized gas includes the purge valve assembly moving a purge valve from a closed position in which the at least one pressurized gas does not flow from the pressurized gas assembly to the fuel processing assembly, to an open position in which the at least one pressurized gas is allowed to flow from the pressurized gas assembly to the fuel processing assembly (as described in paragraph 3 which opens valve 12 upon loss of power to flow an inert/replacement gas to the fuel processor 2).  
Regarding claims 8, 9 and 12, Nobuhiro further discloses detecting, via the purge valve assembly, that power to the fuel processing assembly has resumed; and stopping flow, via the purge valve assembly, of the at least one pressurized gas in response to detecting power to the fuel processing assembly has resumed (this is how electromagnetic/solenoid valves work… when power is lost, valve 12 will open and valve 15 will close and when power is restored, valve 12 will close and valve 15 will open).
Regarding claims 10, Nobuhiro further discloses stopping flow of the at least one pressurized gas occurs automatically in response to detecting power to the fuel processing assembly has resumed (such is the case when valve 12 is closed and valve 15 is opened upon the return of power to these solenoid valves).
Regarding claims 11 and 14, Nobuhiro further discloses stopping flow of the at least one pressurized gas occurs automatically without direction from a control system (this occurs automatically due to the solenoid valves open and close automatically due to the presence or lack thereof of the power).  

Relevant Prior Art
JP 3360766 B2 - Discloses a system in which an inert gas is flowed through the system when a power loss is encountered due to a solenoid valve opening due to a loss of power.
US 4,472,176 A – Discloses purging hydrogen from a system when loss of power is encountered (see Description)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725